DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8 November 2021 have been fully considered but they are not persuasive. 
Regarding the applicant’s remarks regarding the previously given rejection of claims 1-20 under 35 U.S.C. 101, the minor changes to the amended claims do not alter the subject enough to make it directed towards significantly more than the judicial exception of an abstract idea.
Going through the subject matter eligibility test, it’s clear that the independent claims of the claimed invention are each directed at one of the four statutory categories, however when viewed as a whole the eligibility of the claims is not self-evident.
Thus moving to step 2A First Prong, as discussed in the prior office action the method presented by the independent claim can be done by the human mind with no more aid than a pen and paper. Specifically, identifying collected metadata, filtering the collected metadata based on conditions, determining that the data grouping (bucket in this case) is absent, and correlating data to the corresponding grouping are all steps which constitute the abstract idea of making a choice based on inputs. None of them cause any actual, physical change, or even necessarily a change in the data the decisions are being based on. The next set of steps at least alter the data, those being 
So moving on to Step 2A Prong Two, does the claim recite additional elements that integrate the judicial exception into a practical application? Unlike the later analysis under Step 2B, Step 2A Prong Two takes a more holistic approach to whether the claimed invention is directed towards a judicial exception. Thus, looking at the claimed invention as a whole, the aim appears to be the grouping of data and then reporting of those groupings to a user once the data has been stored in accordance to those groups. Since these actions are clearly embodiments of mental processes, and the claimed invention doesn’t just use them as a part to accomplish some other, non-judicial exception task, the claimed invention doesn’t pass the Step 2A Prong Two test.
Finally, Step 2B asks if the claim recites any additional elements that amount to significantly more than the judicial exception. The additional elements of the claimed invention are a generic computer containing standard data storage, processing, and user interface elements. On the whole, the use of a generic computer to implement a judicial exception does not amount to significantly more when the generic computer is being used in routine, conventional, and well understood ways. Specifically for this application, the generic computer is being used to receive data, analyze it, store it, and then output results from the analysis. These are the basic functions of a generic computer and there’s no indication that the claimed invention improves upon the functioning of a generic computer or otherwise amounts to significantly more than the judicial exception.

Regarding the applicant’s remarks regarding the previous rejection of claims 1-20 under 35 U.S.C. 103, applicant asserts that the prior art cited fails to teach correlating one or more of the plurality of IR data buckets in the datastore with the IR data bucket corresponding to the IR; and generate provided metadata for communication to the UIA extension including an indication of at least one of the one or more of the plurality of IR data buckets in the datastore correlated with the IR data bucket corresponding to the IR. The act of correlating data is where two pieces of data are linked together in some fashion. Oberhofer et al. does this when creating the data dictionary, linking data with the column constraints that the data dictionary process determined (see Oberhofer et al. Fig 4 for a simplified visual representation of this creation process). For the generation of metadata, Oberhofer et al. clearly creates and updates metadata (see Oberhofer et al. [0046]), and that metadata also clearly includes which groupings the data is in (Oberhofer et al. [0022] “metadata is defined as data that provides information about one or more aspects of other data to which it refers or is associated with. For example, metadata indicates one or more of a means of creation of the data, a purpose of the data, a time and date of creation, a creator or author of the data, a location on a computer network where the data were created, and standards that were applied during the creation, etc. In general, metadata is simply data about data. […] Structural metadata includes information pertaining to the design and specification of data structures and often indicates details regarding the containers that include data.”).
Having addressed the applicant’s remarks regarding the prior art rejection and found them to be unpersuasive, the previously given rejection of claims 1-20 under 35 U.S.C. 103 remains.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite performing a mental process in a computer environment. This judicial exception is not integrated into a practical application because the steps, while claimed as taking place within a general computing environment, are mental process which are merely implemented in the computing environment. “Identify collected metadata”, “filter the collected metadata based on settings”, “determine an IR data bucket”, and “identify one or more of the plurality of IR data buckets” can all be done purely in a human mind, as they all amount only to picking something out of a group. “Create the IR data bucket”, “store […] the IR metadata in the IR data bucket”, and “generate provided metadata” are all processes which a human could do with a pen and paper (draw a table, write in the metadata, and write the table/row number of data the metadata relates to, respectively). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the storage and retrieval of data from memory is a well-understood, routine, conventional computer function as recognized by court decisions listed in MPEP 2106.05(d).
The dependent claims 2-8, 10-16, and 17-20 fail to add further limitation to the limitations discussed regarding their parent independent claims 1, 9, and 16. As such they are included in this rejection under 35 U.S.C. 101. Applicant may amend the claims to add sufficient limitation so as to no longer be a purely mental process. In the interest of compact prosecution further analysis in this office action is done as if this rejection has been overcome.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oberhofer et al. US PG Pub 2016/0092497 A1 further in view of Hasan US PG Pub 2016/0253428 A1.
Regarding claims 1, 9, and 16, Oberhofer teaches identifying collected metadata received from a user interface application (UIA) extension, the collected metadata based on an informational resource (IR) accessed by a UIA comprising the UIA extension and the collected metadata to indicate one or more activities of the UIA with respect to the IR (Oberhofer et al. [0020] "to generate a columnar dictionary, database dictionary program 111 retrieves or receives a plurality of types of data from one or more of compression interface 115, compressor persistency 119, metadata catalog 112, profiled databases 114, data profiler 116, and databases 140, 150 and 160.", Oberhofer et al. [0027] "In this embodiment, database dictionary program 111 also makes use of user input, from compression interface 115, as a source of metadata or domain knowledge."); determining an IR data bucket corresponding to the IR accessed by the UIA is absent from a datastore comprising a plurality of IR data buckets and each of the plurality of IR data buckets corresponding to a unique IR (Oberhofer et al. [0073] "In this step, in this scenario, the algorithm would determine, based on the profiling results and the human user input, that the data dictionary will only need three values: M, F and null."); creating the IR data bucket corresponding to the IR accessed by the UIA in the datastore based on absence of the IR data bucket corresponding to the IR from the datastore (Oberhofer et al. [0074] "As a fourth step in the second embodiment, the algorithm generates a data dictionary that includes the following parameters: a) fixed length two bit encoding; b) is order preserving."); storing at least a portion of the IR metadata in the IR data bucket corresponding to the IR (Oberhofer et al. [0024] "In this embodiment, metadata comes from sources such as metadata repositories, business glossaries, etc. containing information about the data in the data column to be compressed (e.g., metadata catalog 112). [...] In this embodiment, database metadata comes from a database catalog."); correlating one or more of the plurality of IR data buckets in the datastore with the IR data bucket corresponding to the IR (Oberhofer et al. [0066] "In process 450, the algorithm checks the metadata included in compression persistency 119 and adjusts the intermediate results of the data dictionary computed so far (see processes 405 through 445) by factoring in additional metadata and parameter information to fine-tune the data dictionary sizes. After the algorithm finishes fine-tuning the data dictionary the algorithm passes the completed data dictionary to database dictionary program 111 for use in compression activity, in process 455."); and generating provided metadata for communication to the UIA extension, the provided metadata for communication to the UIA extension including an indication of at least one of the one or more of the plurality of IR data buckets in the datastore correlated with the IR data bucket corresponding to the IR (Oberhofer et al. [0046] " In certain embodiments, metadata catalog 112, profiled databases 114 and data profiler 116 update the metadata included in compressor persistency 119 in response to a trigger.[...] As such, if any of metadata catalog 112, profiled databases 114 or data profiler 116 identifies such a change they update the metadata included in compressor persistency 119 accordingly.", Oberhofer et al. [0022] “metadata is defined as data that provides information about one or more aspects of other data to which it refers or is associated with. For example, metadata indicates one or more of a means of creation of the data, a purpose of the data, a time and date of creation, a creator or author of the data, a location on a computer network where the data were created, and standards that were applied during the creation, etc. In general, metadata is simply data about data. […] Structural metadata includes information pertaining to the design and specification of data structures and often indicates details regarding the containers that include data.”).
The applicant defines UIA as something which [0024] "may provide an interface through which a user may access/view data". As this means almost anything, including pen and paper, can act as the UIA, the broadest reasonable interpretation of the claim is to identify collected metadata received, in some direct or indirect way, from a user. Additionally, a data bucket is just a container to hold data. While this can be as simple as writing the unique values in a list on a paper, Oberhofer et al. creates dictionaries to hold the unique data.
Oberhofer et al. does not teach filtering the collected metadata based on one or more settings of a data manager to create IR metadata. Hasan teaches filtering the collected metadata based on one or more settings of a data manager to create IR metadata (Hasan [0100] "In this automatically generated search embodiment, the first user's profile metadata is used to automatically generate metadata filters. For example, if, in an online dating site embodiment, the first user listed himself as male and gay, a filter of excluding profiles of women and straight men would be automatically appended to the automated search query.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Oberhofer et al. with Hasan, that in order to limit the results based on preferences, they would combine the profile based metadata selection from Hasan with storing unique data in its own dictionary from Oberhofer et al.
Regarding the additional aspects of claim 1, Oberhofer et al. teaches an apparatus, comprising: a processor; and memory comprising instructions that when executed by the processor cause the processor to implement steps (Oberhofer et al. [0101] "These computer readable program instructions may be provided to a processor of a general purpose computer").
Regarding the additional aspects of claim 9, Oberhofer et al. teaches at least one non-transitory computer-readable medium comprising a set of instructions that, in response to being executed by a processor circuit, cause the processor circuit to execute steps (Oberhofer et al. [0096] "The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.").
Regarding claims 2 and 10, Oberhofer et al. does not teach the UIA comprising a web browser, the IR comprising a website, and the collected metadata to indicate one or more interactions of the web browser with the website. Hasan teaches the UIA comprising a web browser, the IR comprising a website, and the collected metadata to indicate one or more interactions of the web browser with the website (Hasan [0074] "the client could be a web browser rendering HTML or a client smartphone app.").
Oberhofer et al. has a user interface to modify the stored metadata, but no specific form is given for the user interface. As such Hasan informs the details of a user interface being web-based.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Oberhofer et al. with Hasan, that in order for a user to easily modify metadata on a remote server, they would combine the web based user interface from Hasan with the metadata manipulation user interface from Oberhofer et al.
Regarding claims 3, 11, and 18, Oberhofer et al. teaches identifying manual metadata received from the UIA extension, wherein the manual metadata includes information regarding the IR input by a user of the UIA (Oberhofer et al. [0047] "If there is user input that is not already reflected in the metadata included in compressor persistency 119 (decision process 310, YES branch), then database dictionary program 111 prompts the user, via compression interface 115, to verify the user input, in process 315."); and filter the manual metadata and the collected metadata based on one or more settings of the data manager to create IR metadata (Oberhofer et al. [0046] "For example, changes in a particular type of metadata are known to inhibit the functionality of the data dictionary for databases 140, 150 and 160. As such, if any of metadata catalog 112, profiled databases 114 or data profiler 116 identifies such a change they update the metadata included in compressor persistency 119 accordingly.”).
Oberhofer et al. is identifying manually entered metadata and asking the user for verification. Then Oberhofer et al. is updating the metadata due to a change, such as from user input metadata. The compressor persistency module is in charge of this and does so based on its' own rules instead of relying on a user to make the update.
Regarding claims 4, 12, and 19, Oberhofer et al. generating a metadata request for communication to the UIA extension based on the collected metadata, the metadata request to cause the UIA to prompt a user for manual metadata regarding the IR (Oberhofer et al. [0047] "In decision process 310, database dictionary program 111 determines whether there is any user input being provided via compression interface 115 that is not already reflected in the metadata included in compressor persistency 119. [...]If there is user input that is not already reflected in the metadata included in compressor persistency 119 (decision process 310, YES branch), then database dictionary program 111 prompts the user, via compression interface 115, to verify the user input, in process 315.").
Oberhofer et al. is clearly asking the user for manual metadata in response to the user indicating that the expected metadata and that shown in the user interface do not match.
Regarding claims 5, 15, and 20, Oberhofer et al. does not teach querying the datastore to identify a set of users with complementary characteristics. Hasan teaches querying the datastore to identify a set of users with complementary characteristics (Hasan [0106] "In these embodiments, the keywords would describe a desired basis for a relationship, the metadata filters would be used to exclude users with undesired or unacceptable characteristics, and the profile data would comprise a means to initiate the relationship.").
Oberhofer et al. does lots of analysis of data based on the data, and its' corresponding metadata, however it doesn't explicitly use user data. Hasan on the other hand emphasizes using user data and metadata in its analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Oberhofer et al. with Hasan, that in order to group users based on metadata, they would combine the user profile search and grouping from Hasan with the metadata informed data analysis from Oberhofer et al.
Regarding claims 6 and 13, Oberhofer et al. does not teach storing one or more characteristics of a user corresponding to the UIA in the IR data bucket corresponding to the IR accessed by the UIA. Hasan teaches storing one or more characteristics of a user corresponding to the UIA in the IR data bucket corresponding to the IR accessed by the UIA (Hasan [0061] "In the first step 1 the system takes user input of keywords, data and metadata, and in the second step 2 the system collects the input to create a profile and writes the profile to a database.").
Oberhofer et al. already has been shown to link metadata and the data dictionary, so with Hasan using user data to fill the dictionary that would cause the user and bucket to be linked.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Oberhofer et al. with Hasan, that in order to group users based on metadata, they would combine the user profile search and grouping from Hasan with the metadata informed data analysis from Oberhofer et al.
Regarding claims 7 and 14, Oberhofer et al. does not teach the one or more characteristics of the user corresponding to the UIA comprising one or more of a business unit, a user identification, and a status. Hasan teaches the one or more characteristics of the user corresponding to the UIA comprising one or more of a business unit, a user identification, and a status (Hasan [0084] "In one embodiment the data is normalized, so instead of a record with, for example, ten keywords fields, one would simply assign an ID number to each profile").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Oberhofer et al. with Hasan, that in order to group users based on metadata, they would combine the user profile search and grouping from Hasan with the metadata informed data analysis from Oberhofer et al.
Regarding clams 8 and 16, Oberhofer et al. teaches querying the datastore to identify a set of IRs with complementary characteristics (Oberhofer et al. [0063] "In this case, the algorithm performs a deep inspection of the integer value range with a series of tests and reveals that these integers are all timestamps.").

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163